


STOCK PURCHASE AGREEMENT


THIS AGREEMENT is entered into as of the 12th day of December, 2007 by and
between Newsgrade Corporation, a Delaware corporation with an address at 8515
Seminole Street, Philadelphia, PA 19118 (the “Seller”) and IElement Corporation,
a Nevada corporation with its principal place of business at 17194 Preston Road,
Suite 102 PMB 341, Dallas, TX 75248 (hereinafter referred to as "Buyer").


RECITALS


WHEREAS, the Seller is the legal or beneficial owner of 1,000,000 shares of
common stock of The Retirement Solution.com, Inc. (TRES.OB) (the “Securities");


WHEREAS, Seller desires to sell and transfer to Buyer and Buyer desire to
purchase in accordance with the terms and conditions provided for herein, the
Securities;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties intending to be legally bound agree as
follows:


ARTICLE I
PURCHASE AND SALE OF SECURITIES AND SECURITY


Section 1.1
SALE OF SECURITIES:
Subject to the terms and conditions set forth in this Agreement, Seller shall
transfer and convey the Securities to Buyer, free and clear of any and all
liens, claims, and encumbrances, whatsoever, and Buyer shall purchase the
Securities from Seller (the “Transaction”).



Section 1.2
CONSIDERATION:
As payment for the transfer of the Securities by Seller to Buyer, Buyer shall
deliver a convertible promissory note in the principal amount of Two Hundred
Thousand Dollars ($200,000) at Closing.



ARTICLE II
PRECONDITIONS TO CLOSING


Section 2.1
CONDITIONS TO CONSUMMATION OF THE TRANSACTION:  The respective obligations of
the parties with respect to this Transaction shall be subject to satisfaction of
conditions customary to transactions of this type, including without limitation,
(a) execution of this Stock Purchase Agreement by all parties; (b) absence of
pending or threatened litigation, investigations or other matters affecting the
Securities or the Transaction.



 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF SELLER



Seller represents and warrants that at the time of the execution of this
Agreement and at the Closing thereof:


Section 3.1
MARKETABLE TITLE:
The Seller shall convey to Buyer good and marketable title in and to the
Securities, free and clear of any and all liens, claims, encumbrances,
including, but not limited to, any and all pledges and security interests, and
all other defects of title of any type whatsoever;



Section 3.2
AUTHORITY:
The Seller have the right, power, legal capacity and authority to enter into and
perform its obligations under this Agreement and no approvals or consents of any
persons or entities are necessary in connection with it;



Section 3.3
OUTSTANDING CLAIMS, SUITS OR ACTIONS:
            Seller is not aware of any outstanding claims, suits or actions or
potential claims, suits or actions in connection with the Securities.





 
ARTICLE IV

 
REPRESENTATION AND WARRANTIES OF THE BUYER



 
The Buyer represents and warrants that:



Section 4.1
The Buyer is a sophisticated investor. The Buyer has the financial ability to
bear the economic risk of this transaction.



Section 4.2                                 The Buyer:


(a)            Has evaluated the risks of a purchase of the Securities and has
relied solely upon its own investigation of TRES.OB;


 (b)            is an accredited investor as that term is defined in rule 501(a)
of Regulation D under the Securities Act of 1933, as amended;


Section 4.3
The Buyer is not relying on the Seller, or any of his affiliates, or this
Agreement, with respect to the Buyer’s tax consequences with respect to the
purchase of the Securities.



Section 4.4
corporate Buyer has full power and authority to enter into this Agreement.



ARTICLE V
THE CLOSING


Section 5.1
SELLER’S OBLIGATIONS:
At the Closing or as soon thereafter as is practicable, Seller shall deliver to
Buyer:



(a)  
The stock certificate or certificates representing the Securities, endorsed for
transfer to the Buyer and accompanied by one or more irrevocable stock powers
duly executed by Seller and medallion guaranteed to the Buyer.  In the
alternative, Seller may deliver the Securities via DTC transfer.



Section 5.2
BUYER’ OBLIGATIONS:
At the Closing, Buyer shall deliver to Seller the following:



(a)            A convertible promissory note in the principal sum of $200,000
the form of which is attached as Exhibit “A”.


 
ARTICLE VI

 
MISCELLANEOUS



Section 6.1
EXPENSES.
Each of the parties shall be responsible for their own expenses in connection
with this Agreement and consummation of the transaction contemplated hereby.

 
Section 6.2
ASSIGNMENT: This Agreement is not assignable.



Section 6.3
NOTICES:
Unless otherwise changed by written notice, any notice or other communications
required or permitted hereunder shall be deemed given if sent postage prepaid,
return receipt requested, addressed to the respective party at the address set
forth on the signature page of this Agreement.



Section 6.4
BINDING EFFECT: This Agreement shall be binding upon the parties hereto and
their representatives, executors, distributees, successors and permitted
assigns.



Section 6.5
GOVERNING LAW:
This Agreement shall be interpreted in accordance with and governed by the laws
of the State of Texas.



Section 6.6
ENTIRE AGREEMENT:
This Agreement embodies the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior negotiations,
agreements and understandings, whether written or oral. This Agreement may not
be changed, waived, discharged or terminated except by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.



Section 6.7
COUNTERPARTS:
This Agreement may be executed in counterparts, each of which shall be deemed an
original and such counterparts, taken together, shall constitute one Agreement.



Section 6.8
NO BROKER:  No person or entity is entitled to fees or commissions in connection
with the purchase hereunder and the Seller shall be solely responsible for any
taxes including stock transfer taxes.



SELLER:
BUYER:



NEWSGRADE CORPORATION                                           IELEMENT
CORPORATION
 


 
________________________                                              
_____________________________
 
By: Carl
Shaifer                                                                           
By: Ivan Zweig
Its:
___________________                                                     Its:___________________________
Dated:________________________                                    Dated:________________________
 
1

